STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claims 1, 13, 16, several of the features of these claims were known in the art as evidenced by Ring et al, “IP2Vec: Learning Similarities between IP Addresses,” which discloses training, by a processor, a machine learning model using the IP addresses as inputs to the machine learning model and the connection attributes (i.e., “IP Address contexts”) as outputs of the machine learning model at pp. 659-661, sec. IV through par. C; to wit: “We extract IP Address contexts from flow-based data and build training samples for training the neural network. Similar to Word2Vec, the weights of the hidden layer can then be used as a contextual feature representation for the IP Addresses… Rather than using all features as input words, we only use the Source IP Address.” Ring discloses the machine learning model learning a first embedding corresponding to the IP addresses and a second embedding corresponding to the connection attributes at pp. 659-661, sec. IV through par. C; see, also, FIGS 2, 3. Ring further discloses the connection attributes (i.e., “vector representation”) comprise concatenations of the connection attributes (e.g., w1, w2, w3 and w4) associated with a corresponding IP address at p. 661, sec. IV(A); p. 661, sec. V; see, also, FIG. 2: “The vector with the components w1, w2, w3 and w4 is the vector representation of the IP Address 4.4.4.4.” However, with regards to claim 1, the following distinction exists: Ring discloses it’s machine learning model learns only a first weight matrix corresponding to the IP addresses at p. 659, sec. III(D): “[W]e use only the weights at the hidden layer as feature vectors of the words.” Ring does not disclose the machine learning model learns a second weight matrix corresponding to the connection contexts. With regards to claim 13, the following distinction exists: Ring discloses the machine learning model learns a first embedding corresponding to the IP addresses at pp. 659-661, sec. IV through par. C (“This work transforms IP Addresses into vectors from a vector spaces Rd… Similar to Word2Vec, the weights of the hidden layer can then be used as a contextual feature representation for the IP Addresses.”) But, Ring does not disclose the machine learning model learns a second embedding corresponding to the connection attributes. With regards to claim 16, the following distinction exists: Ring discloses the machine learning model learns first embedded vectors corresponding to the IP addresses at pp. 659-661, sec. IV through par. C (“This work transforms IP Addresses into vectors from a vector spaces Rd… Similar to Word2Vec, the weights of the hidden layer can then be used as a contextual feature representation for the IP Addresses.”) But, Ring does not disclose the machine learning model learns second embedded vectors corresponding to the flow attributes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668